               Case 8:19-bk-07508-CPM       Doc 18     Filed 10/10/19   Page 1 of 2



                                       ORDERED.


         Dated: October 10, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                       CASE NO: 8:19-bk-07508-CPM
                                                             CHAPTER 7
TZIREL B. BLEIER,
aka Tzirel Breindel Bleier,
aka Tzirel Bleier,

      Debtor
_________________________________________/

                 ORDER GRANTING PENNYMAC LOAN SERVICES, LLC’S
                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                      (Re: 3122 Arlington Avenue, Bronx, NY 10463)

          THIS CASE came on for consideration of the Motion for Relief from the Automatic Stay

(Doc. 8) filed by PennyMac Loan Services, LLC (the “Motion”), its successors and assigns. No

appropriate response having been filed in accordance with Local Rule 2002-4, and the Court

being otherwise more fully advised in the premises, it is

          ORDERED:

          1.     The Motion (Doc. 8) is GRANTED.

          2.     The automatic stay arising by reason of 11 U.S.C. § 362 of the Bankruptcy Code

is terminated as to Secured Creditor, its successors and assign’s interest in the real property

located at 3122 Arlington Avenue, Bronx, NY 10463 (the “Property”), which is legally described

as:

B&S File No. 19-F01749                        1 of 2
            Case 8:19-bk-07508-CPM          Doc 18      Filed 10/10/19    Page 2 of 2


       ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, WITH
       THE BUILDINGS AND IMPROVEMENTS THEREON ERECTED,
       SITUATE, LYING AND BEING IN THE BOROUGH OF THE BRONX,
       CITY AND STATE OF NEW YORK, DESIGNATED AS LOT NUMBER 66
       ON A CERTAIN MAP ENTITLED "MAP OF NINETY TWO LOTS
       BELONGING TO THE ESTATE OF CAROLINE G. EWEN, ETC." MADE
       BY DOUGLAS KNOX, DATED DECEMBER 15,1919, AND FILED IN
       THE BRONX COUNTY REGISTER'S OFFICE ON JULY 15, 1921, AS
       MAP NO. 458". SAID PREMISES KNOWN AS 3122 ARLINGTON
       AVENUE, BRONX, NY 10463.

       3.      The automatic stay is modified for the sole purpose of allowing the Secured

Creditor, its successors and assigns, to complete in rem relief, to take any and all steps necessary

to exercise any rights it may have in the property, to gain possession of the property, and to have

in rem relief in accordance with non-bankruptcy law. Secured Creditor, its successors and

assigns, does not have in personam relief against the Debtor.

       4.      Any communication by Secured Creditor, its successors and/or assigns, in

connection with proceeding against the Property including, notices required by state law and

communications to offer and provide information with regard to a potential forbearance

agreement, loan modification, refinance agreement, loss mitigation agreement or other loan

workout, may be sent directly to the Debtor.

       5.      Secured Creditor, its successors and/or assigns, have incurred attorneys' fees and

court costs of $631.00 as a result of the necessity of filing this Motion. Said fees are recoverable

as part of the debt pursuant to the loan documents but shall not be a personal liability of the

Debtor.

       6.      Secured Creditor’s request to waive the 14-day stay period under Bankruptcy

Rule 4001(a)(3) is GRANTED.

                                                 ###


Attorney Neisi I. Garcia Ramirez is directed to serve a copy of this order on interested parties
who are non-CM/ECF users and file a proof of service within three days of entry of the order.

B&S File No. 19-F01749                         2 of 2
